DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The office action is in reference to the Amendments/Response, filed on 5/31/2022.  Claims 2-4 and 7-9 have been canceled and claims 11-16 have been added.  Claims 1, 5, 6 and 10-16 are now pending.  
3.	In view of the Response and further consideration, the previous nonstatutory double patenting rejection of claims 1-5 is withdrawn.  The previous rejections of claims 1, 2, 4, 6, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (JP 07-048561), claims 1-3, 5-8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kanae et al. (US 2015/0203734), and claims 1, 2, 5-7 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (US Patent 5,718,835) are withdrawn.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1, 5, 6, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanae et al. (US 2015/0203734).
	Kanae et al. disclose a heat storage material comprising linear saturated hydrocarbon compounds (n-decane, Tm=-30°C; n-nonane, Tm=-51°C) and binder component such as ethylene α-olefin (1-octene, having 8 carbon atoms) copolymer (claim 1, [0017], [0021], [0029], [0056], Example 14).
The limitations of claim 5 can be found in Kanae et al. at [0094], where it discloses the metal layer on films.  
The limitations of claim 6 can be found in Kanae et al. at claim 1, [0017], [0021], [0029], [0056], Example 14, where it discloses linear saturated hydrocarbon compounds (n-decane, Tm=-30°C; n-nonane, Tm=-51°C) and binder component such as ethylene α-olefin (1-octene, having 8 carbon atoms) copolymer.  
The limitations of claim 10 can be found in Kanae et al. at [0093]-[0095], where it discloses the heat storage material.  
The limitations of claims 11 and 14 can be found in Kanae et al. at [0017], where it discloses the n-tetradecane.  

Allowable Subject Matter
6.	Claims 12, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed polymer having a melting point of 100°C or more.

Response to Arguments

7.	Applicants’ arguments filed on 5/31/2022 have been fully considered and are not persuasive.  
	Applicant’s arguments have been addressed in the rejections above.  Applicant stated that “none of the examples discloses a combination of a copolymer of ethylene and an olefin having 8 carbon atoms …”  The disclosure of an prior art is not limited to the preferred embodiment only.  Kanae et al. disclose an α-olefin such as 1-octene in paragraphs [0056] and [0058].
Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762